department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest cc letter rev catalog number 47632s i department of the treasury internal_revenue_service cincinnati oh legend b date c state d third party software program e third party information website x percent percent dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a corporation on b in the state of c your articles of incorporation state that you are organized and operated exclusively for charitable purposes in your statement filed with your state_agency regarding your trade_name you state the kind of business transacted or activities conducted under your trade_name is a donor-advised_fund collecting donations for public_charities your activity includes having end users input their personal information including their credit or debit card information to your application app your app then links to the end user’s purchases made through their credit debit card and rounds their purchase up to the nearest dollar amount with the increased amount being added to the end user’s account that has been set up by you the end letter rev catalog number 47630w users will recommend qualifying charities from your app you state you will consider the end user’s recommendation and if satisfied will distribute the funds in each end user’s account to qualifying public_charities you also state you have full legal ownership and control_over the funds in each end user’s account you opine it is your general policy to distribute funds monthly but situations may happen that allow you to lengthen this period including determining if there are insufficient funds to distribute or additional time is needed to determine if a grant is proper or additional time is needed to aggregate with other funds to meet the minimum donation you assert you will use third party software programs such as d that integrate with credit card companies and financial institutions to facilitate transactions further d will charge you a slight transaction fee which is part of your x percent cost you charge to your end users in addition to your app you also have a website which will operate similarly your website will solicit financial information from end users including debit card and credit card information users of the website will then round their purchases up to the nearest dollar amount and the excess_amount will be distributed to a qualifying charity criteria for not distributing funds to an end user’s recommended charity include but are not limited to it would result in a more than incidental benefit to the user or to you as that term is used in sec_4967 of the code or the public charity requires a minimum donation and the aggregate funds of all end users recommending donations to such public charity do not reach the minimum donation or the charity is not a c public charity in good standing you state if funds are unable to go to the end user’s recommended charity you will distribute them to another charity you will also adopt procedures similar to expenditure_responsibility under sec_4945 to avoid any excise_taxes for not exercising said responsibility while holding end user’s funds before they are distributed to a charity you state you will deposit said funds in an interest-bearing account that you own you indicate individuals must sign a donor-advised_fund user agreement that names a charity or charities to which they wish to contribute you will determine if the selected charities qualify for exemption by confirming their status via irs submissions and or e which is a third-party information service website that specializes in non-profit reporting requirements after you have approved a charity to receive funding individuals will be able to make contributions to accounts they create you state you will own and control these accounts the revenues you earn will be generated from three sources first funds collected from individuals who use your mobile application will be charged a fee of x percent second funds received from individuals who use your app will be placed into an interest-bearing account generating interest revenue for you third you will receive advertising revenue from space you reserve on your mobile application the revenues collected will be used to pay for your operating_expenses you project that there will be no salary expenses in the near future letter rev catalog number 47630w you state your website will have a place where potential donors may sign up and contribute funds in addition you will pay for lists of individuals who have donated to charities in the past you will then send emails to these individuals in order to create national awareness and solicit donations an additional information_letter regarding your activities was issued to you requesting copies of your website pages and application pages we made several attempts to collect the requested information including extending the response due dates however a complete response to our request was not forthcoming without reviewing copies of your website and app you have not established to our satisfaction that you are not organized and operated for private interests in addition the information that was submitted was not signed under penalties of perjury law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes lessening of the burdens of government revproc_2018_5 2018_1_irb_233 sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application sec_4 of the revenue_procedure requires a penalty of perjury statement on all responses to requests for additional information section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed letter rev catalog number 47630w in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status pius xii academy v commissioner tcmemo_1982_97 provides that an organization must establish through the administrative record that it operates as an exempt_organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization’s request for tax-exempt status was reasonable 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law a ruling on exempt status is based solely on facts and representations in the administrative file you have not provided supporting documentation to establish you meet the requirements of sec_501 of the code sec_501 sets forth two main tests for qualification for exempt status as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 based on the information we have you do not meet the operational_test under sec_501 of the code because you have not shown you are operating exclusively for charitable purposes as required under sec_1_501_c_3_-1 you have not demonstrated how your fee for service model furthers charitable purposes your activities will be limited to providing an avenue for individuals to make donations to their selected charity via credit debit card purchases you have not established how your activities will meet the definition of the term charitable as defined in sec_1_501_c_3_-1 without providing the information requested such as print-outs of your website and application we cannot state with certainty that you have established you are not organized or operated for the benefit of private interests such as your founder or third parties involved in your operations such as d see sec_1_501_c_3_-1gi your response to our request for additional information was not signed under penalties of perjury as required by revproc_2018_5 sec_4 you have not submitted sufficient information establishing you are operated exclusively for c purposes see universal life church pius xii academy la verdad new dynamics foundation and ohio disability letter rev catalog number 47630w association you did not respond to questions that would assist us in determining how you would further charitable purposes you did not submit copies of the application site or your website you did not provide the names of the individuals who are on your fund review committee you did not submit a list of the organizations to whom you will distribute the donations therefore there is not sufficient documentation to establish that you are exempt from taxation as required by sec_501 of the code and revproc_2018_5 as in universal you have the burden of establishing that you qualify for tax exemption in pius la verdad and new dynamics it was established that an organization must establish through its administrative record that it meets the requirements for exemption because you failed to provide sufficient details in your initial application and the additional documentation you provided did not meet the statutory and regulatory requirements for exemption you have not established that you meet the requirements for exemption under sec_501 of the code as provided in new dynamics any gaps in the administrative record will be resolved against the applicant similarly in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified you did not provide supplemental information therefore we are unable to determine that you qualify for exemption conclusion based on the information submitted you have failed to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the administrative record you fail to qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives letter rev catalog number 47630w under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh ‘you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47630w we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication ce letter rev catalog number 47630w
